                   Case 21-12790        Doc 8       Filed 04/27/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

In re:                                          *
                                                               Case No. 21-12790-LSS
DONIQUE K’VON ANDREWS,                          *
                                                               (Chapter 13)
         Debtor.                                *

*        *     *       *       *       *        *       *      *       *       *       *       *

                     NOTICE OF APPEARANCE OF COUNSEL
               AND REQUEST FOR NOTICES AND SERVICE OF PAPERS

         NOTICE IS HEREBY GIVEN that Craig B. Leavers, Esq., in accordance with Fed. R.

Bankr. P. 9010, hereby appears in this matter as counsel for IRA Services Trust Company CFBO

Richard E. Grodsky, an interested party in the above-captioned case, and requests, as provided for in

11 U.S.C. § 342(e) and Fed. R. Bankr. P. 2002(g), that the following be placed on the mailing matrix

for this case and on all special or limited matrices and that all notices given or required to be given

and all papers served or required to be served in this case be given to and served on the following at

the address set forth below:

                               Craig B. Leavers, Esq.
                               The Law Offices of Craig B. Leavers, LLC
                               P.O. Box 306
                               Cockeysville, Maryland 21030
                               Phone: (443) 318-4526
                               Craig@LeaversLaw.com
                   Case 21-12790       Doc 8     Filed 04/27/21     Page 2 of 2




                                                /s/ Craig B. Leavers
                                               Craig B. Leavers, Bar No. 26914
                                               The Law Offices of Craig B. Leavers, LLC
                                               P.O. Box 306
                                               Cockeysville, Maryland 21030
                                               Phone: (443) 318-4526
                                               Craig@LeaversLaw.com

                                               Attorney for IRA Services Trust Company CFBO
                                               Richard E. Grodsky



                                 CERTIFICATE OF MAILING

       I HEREBY CERTIFY that on the 27th day of April, 2021, a copy of the foregoing was served

on the parties listed below by electronic service via CM/ECF:

                       Timothy P. Branigan
                       9891 Broken Land Parkway, Ste 301
                       Columbia, Maryland 21046
                       (Chapter 13 Trustee)

                       Matthew Eliot Abbott, Esq.
                       Wolff & Orenstein, LLC
                       15245 Shady Grove Road, Ste 465
                       North Lobby
                       Rockville, Maryland 20850
                       (Attorney for Debtor)

And on the parties listed below by first class mail, postage prepaid:

                       Donique K’von Andrews
                       13714 Mills Avenue
                       Silver Spring, Maryland 20904
                       (Debtor)


                                                     /s/ Craig B. Leavers
                                                     Craig B. Leavers



                                                 2
